                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION

WILLIAM DEVRIES                                                          PLAINTIFF

 V.                                           CIVIL ACTION NO. 1:18CV401 LRA

 ANDREW SAUL
 COMMISSIONER OF SOCIAL SECURITY                                       DEFENDANT

                                FINAL JUDGMENT

      The Court hereby orders, pursuant to 42 U.S.C. § 405(g), that the Complaint be

dismissed and that final judgment be entered in favor of the Commissioner in accordance

with the Memorandum Opinion and Order entered by this Court. The above-style and

numbered cause is dismissed with prejudice.

      SO ORDERED on March 31, 2020.




                                                   s/ Linda R. Anderson
                                           UNITED STATES MAGISTRATE JUDGE
